EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In The Claims
As to claim 1,
“A computer-implemented method for presenting rules used by a classifier in connection with user segmentation, the computer-implemented method comprising:
receiving, by a computer system, user interaction data points, wherein each user interaction data point comprises at least one attribute of a user interaction within a computer network and a segment indicator of whether the user interaction belongs to a segment of interest;
generating, by the computer system, rules based on frequencies of occurrence of attributes of user interactions in the user interaction data points and based on segment indicators associated with the user interactions, wherein each rule comprises a different set of the attributes and indicates that the different set of the attributes is associated with the segment of interest;
selecting, by the computer system, a set of rules from the rules based on an the objective function, wherein selecting the set of rules comprises using the rules as variables of the objective function and optimizing the objective function for the segment of interest based on interpretability parameters and accuracy parameters;

the set of rules, and wherein a user interaction data point comprising a set of attributes is added to a group based on a match between the set of attributes and the rule associated with the group; and
presenting, by the computer system on a user interface, the groups, wherein a presentation of each group presents the rule associated with the group.”
Has been changed to:
-- A computer-implemented method for presenting rules used by a classifier in connection with user segmentation, the computer-implemented method comprising:
receiving, by a computer system, user interaction data points, wherein each user interaction data point comprises at least one attribute of a user interaction within a computer network and a segment indicator of whether the user interaction belongs to a segment of interest;
generating, by the computer system, rules based on frequencies of occurrence of attributes of user interactions in the user interaction data points and based on segment indicators associated with the user interactions, wherein each rule comprises a different set of the attributes and indicates that the different set of the attributes is associated with the segment of interest;
maintaining a set of frequent pattern (FP) trees associated with the rules: constructing an objective function comprising a combination of individual 
wherein the accuracy parameter is a total number of user interaction data points that the rules correctly associate with the segment of interest, and wherein the accuracy parameter is determined from a root of an FP tree in the set of FP trees associated with the rules;
selecting, by the computer system, a set of rules from the rules based on an the objective function, wherein selecting the set of rules comprises using the rules as variables of the objective function and optimizing the objective function for the segment of interest based on interpretability parameters and accuracy parameters;
segmenting, by the computer sys”tem, the user interaction data points into groups of the segment of interest based on the set of rules, wherein each group is associated with a rule from
the set of rules, and wherein a user interaction data point comprising a set of attributes is added to a group based on a match between the set of attributes and the rule associated with the group; and
presenting, by the computer system on a user interface, the groups, wherein a presentation of each group presents the rule associated with the group. -- 

As to claim 17,
“A computer system comprising:
means for receiving user interaction data points, wherein each user interaction data point comprises at least one attribute of a user interaction within a computer 
means for generating rules based on frequencies of occurrence of attributes of user interactions in the user interaction data points and based on segment indicators associated with the user interactions, wherein each rule comprises a different set of the attributes and indicates that the different set of the attributes is associated with the segment of interest;
means for selecting a set of rules from the rules based on an objective function, wherein selecting the set of rules comprises using the rules as variables of the objective function and optimizing the objective function for the segment of interest based on interpretability parameters and accuracy parameters;
means for segmenting the user interaction data points into groups of the segment of interest based on the set of rules, wherein each group is associated with a rule from the set of rules, and wherein a user interaction data point comprising a set of attributes is added to a group based on a match between the set of attributes and the rule associated with the group; and
means for presenting, on a user interface, the groups, wherein a presentation of each group presents the rule associated with the group.”
Has been changed to:
--A computer system comprising:
means for receiving user interaction data points, wherein each user interaction data point comprises at least one attribute of a user interaction within a computer 
means for generating rules based on frequencies of occurrence of attributes of user interactions in the user interaction data points and based on segment indicators associated with the user interactions, wherein each rule comprises a different set of the attributes and indicates that the different set of the attributes is associated with the segment of interest;
means for maintaining a set of frequent pattern (FP) trees associated with the rules: 
means for constructing an objective function comprising a combination of individual objective functions, wherein the individual objective functions include an accuracy objective function for optimizing an accuracy parameter, 
wherein the accuracy parameter is a total number of user interaction data points that the rules correctly associate with the segment of interest, and wherein the accuracy parameter is determined from a root of an FP tree in the set of FP trees associated with the rules;
means for selecting a set of rules from the rules based on an objective function, wherein selecting the set of rules comprises using the rules as variables of the objective function and optimizing the objective function for the segment of interest based on interpretability parameters and accuracy parameters;
means for segmenting the user interaction data points into groups of the segment of interest based on the set of rules, wherein each group is associated with a rule from the set of rules, and wherein a user interaction data point comprising a set of attributes 
means for presenting, on a user interface, the groups, wherein a presentation of each group presents the rule associated with the group.”

As to claim 19,
A non-transitory computer-readable storage medium storing instructions that, upon execution on a computer system, cause the computer system to perform operations comprising:
receiving user interaction data points, wherein each user interaction data point comprises at least one attribute of a user interaction within a computer network and a segment indicator of whether the user interaction belongs to a segment of interest;
generating rules based on frequencies of occurrence of attributes of user interactions in the user interaction data points and based on segment indicators associated with the user interactions, wherein each rule comprises a different set of the attributes and indicates that the different set of the attributes is associated with the segment of interest;
selecting a set of rules from the rules based on an objective function, wherein selecting the set of rules comprises using the rules as variables of the objective function and optimizing the objective function for the segment of interest based on interpretability parameters and accuracy parameters;
segmenting the user interaction data points into groups of the segment of interest based on the set of rules, wherein each group is associated with a rule from the set of 
presenting, on a user interface, the groups, wherein a presentation of each group presents the rule associated with the group.
Has been changed to:
	-- A non-transitory computer-readable storage medium storing instructions that, upon execution on a computer system, cause the computer system to perform operations comprising:
receiving user interaction data points, wherein each user interaction data point comprises at least one attribute of a user interaction within a computer network and a segment indicator of whether the user interaction belongs to a segment of interest;
generating rules based on frequencies of occurrence of attributes of user interactions in the user interaction data points and based on segment indicators associated with the user interactions, wherein each rule comprises a different set of the attributes and indicates that the different set of the attributes is associated with the segment of interest;
maintaining a set of frequent pattern (FP) trees associated with the rules: constructing an objective function comprising a combination of individual objective functions, wherein the individual objective functions include an accuracy objective function for optimizing an accuracy parameter, 
wherein the accuracy parameter is a total number of user interaction data points that the rules correctly associate with the segment of interest, and wherein the accuracy 
selecting a set of rules from the rules based on an objective function, wherein selecting the set of rules comprises using the rules as variables of the objective function and optimizing the objective function for the segment of interest based on interpretability parameters and accuracy parameters;
segmenting the user interaction data points into groups of the segment of interest based on the set of rules, wherein each group is associated with a rule from the set of rules, and wherein a user interaction data point comprising a set of attributes is added to a group based on a match between the set of attributes and the rule associated with the group; and
presenting, on a user interface, the groups, wherein a presentation of each group presents the rule associated with the group.--

Reasons For The Above Changes
The above changes have been made to put the case in a condition for allowance.

REASONS FOR ALLOWANCE
Claims 1 – 11 and 13 - 20 are allowed. 
Claims 1 – 11 and 13 - 20 are allowable over prior art of record because the art does of record does not disclose or suggest obvious maintaining a set of frequent pattern (FP) trees associated with the rules: constructing an objective function comprising a combination of individual objective functions, wherein the individual 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al (US 2014/0156799) teaches a present application discloses a method and a system for extracting post contents from a forum web page. The method includes: acquiring a forum web page; converting the forum web page into a DOM tree, wherein the DOM tree at least includes a root node and at least one child node attached to the root node; generating frequent patterns for the root node and the at least one child node in a one-to-one correspondence mode; determining a node corresponding to information contents in the forum web page according to a frequent pattern, satisfying a preset condition, in the frequent patterns; and extracting the information contents in the .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/Primary Examiner, Art Unit 2122